UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7318


LAMONT DELMAR PARKER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02214-BO)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lamont Delmar Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lamont   Delmar   Parker   appeals   the   district   court’s   order

dismissing Parker’s 28 U.S.C. § 2241 (2012) petition for a writ

of habeas corpus.       On appeal, we confine our review to the

issues raised in the Appellant’s brief.         See 4th Cir. R. 34(b).

Because Parker’s informal brief does not challenge the basis for

the district court’s disposition, Parker has forfeited appellate

review of the court’s order.           Accordingly, although we grant

Parker leave to proceed on appeal in forma pauperis, we affirm

the district court’s judgment.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                   2